A la moción de la apelada para desestimar el re-curso basándose en que habiéndose establecido apelación en 31 de julio*, 1924, a la fecha de la moción 20 de agosto, 1924,. *1058no se había radicado en este tribunal la transcripción de la evidencia, ni solicitado en la corte sentenciadora la certifica-ción de los documentos necesarios para la apelación, no ha lugar porque el 20 de agosto, 1924, no había vencido el tér-mino que el apelante tenía para radicar la transcripción de los autos, ni menos la prórroga que se le concediera para ello y porque la falta de la exposición del caso no es por sí sola bastante para desestimar un recurso. Cuestiones que sur-jan de las propias alegaciones pueden ser resueltas en una apelación bajo la base de una copia certificada de las mis-mas expedida y archivada de acuerdo con la ley. Sin lugar la desestimación.